MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00569-CV


 SHAWN WILLIAMS, SR. AND PLESHETTE WILLIAMS, INDIVIDUALLY, AND
  AS REPRESENTATIVES OF THE ESTATE OF SHAWN WILLIAMS, JR., JOE
  HOLLINGSHEAD, SHAY HOLLINGSHEAD, AND MARLENE HAWKINSON,
                            Appellants

                                          V.
                        THE CITY OF BAYTOWN, Appellee

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2013-06741).


TO THE 127TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 5th day of May 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on June 24, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.
                        The Court orders that the appellants, Shawn Williams,
                Sr. and Pleshette Williams, Individually, and as
                Representatives of the Estate of Shawn Williams, Jr., Joe
                Hollingshead, Shay Hollingshead, and Marlene Hawkinson,
                jointly and severally, pay all appellate costs.

                       The Court orders that this decision be certified below
                for observance.

                Judgment rendered May 5, 2015.

                Panel consists of Chief Justice Radack and Justices Bland and
                Huddle. Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT